Plaintiff in error was tried and convicted in the county court of Garvin county at the January, 1911, term, on a charge of unlawfully transporting intoxicating liquors, and on the 26th day of February, was adjudged to pay a fine of fifty dollars and be confined in the county jail for thirty days. The only logical conclusion that can be arrived at from the testimony in this case is that the liquor plaintiff in error is charged with having transported was an interstate shipment, and was not intended for any unlawful purpose. Under the doctrine of the Maynes case, recently announced by this court, and not yet officially reported, this judgment is reversed and the cause remanded with directions to be proceeded with according to law.